DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2022 has been entered.
Claims 1-9, 20-29 are withdrawn from consideration.
Claims 7-10, 12, 21-22, 28-29 are amended.
Claims 1-29 are pending in the application.
The previous rejection of claims 10-19 under 35 U.S.C. 112(a) and 112(b) is withdrawn in view of the amendments.
The objection to the specification is withdrawn in view of amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Varanasi (US 2012/0051489) in view of Li (US 2014/0034132) and further in view of Wattenburg (US 2016/0141056).
Regarding claim 10, Varanasi teaches a system, comprising: an engineered surface ([0020-0021], FIGs 2A-2E: nanostructured surfaces); a fluid configured to be in contact with the engineered surface [0020]; a pump configured to flow the fluid over the engineered surface ([0041], FIG 15A-E: “Two-phase flow is present within the fuel rod assembly of a nuclear reactor”;  pumps are present in nearly all nuclear reactors to pump coolant through the reactor core, see for example Wattenburg [0066]); and a boiler ([0045]:FIG 15A-E, nuclear fuel rods) configured to: boil the flowed fluid at the engineered surface ([0045] FIGs 15A-15D: boiling occurs on the surface of the nuclear fuel rods); and heat the engineered surface in contact with the flowed boiling fluid ([0045]). 
If necessary, it would have been obvious to one of ordinary skill in the art to modify Varanasi to include a coolant pump so as to conventionally move coolant through the reactor core, as suggested by Wattenburg.
Varanasi discloses an improved critical heat flux for the engineered surface [0020], however does not appear to explicitly teach a critical heat flux of at least 105% that of a plain surface. 
Li teaches a system, comprising: an engineered surface ([0024], FIG 6); a fluid configured to be in contact with the engineered surface ([0023-0024]); a pump configured to flow the fluid over the engineered surface (while not explicitly disclosed, is suggested in claim 17: “flowing a material through the microchannel in a two-phase flow such that there is a liquid phase and a vapor phase” implies the presence of a pump at least of the type defined by the instant application, see Specification pg. 9 ln 3-9); and a boiler (“heater” [0023], FIG 6) configured to: boil the flowed fluid at the engineered surface [0043]; and heat the engineered surface in contact with the flowed boiling fluid to have a critical heat flux of at least 105% that of a plain surface ([0046]: “heat transfer coefficient and CHF were enhanced up to 267% and 277%”). 
Varanasi desires to significantly increase the critical heat flux, even eliminating CHF limitations [0020].  Therefore, it would be obvious to one of ordinary skill in the art to modify the system of Varanasi with heating the engineered surface in contact with the flowed boiling fluid to have a critical heat flux of at least 105% that of a plain surface for the purpose of improved heat transfer as suggested by Li [0002]. The result of the modifications to Varanasi would have been predictable to the skilled artisan.
Regarding claim 11, the modified system of Varanasi discloses that the boiler comprises a nuclear reactor core [0041-0045].
Regarding claim 12, Varanasi discloses a reactor pressure vessel (102) [0058].  Wattenburg shows that it is conventional in the art for reactor pressure vessel fluid pressures to be as high as 20.7 bar [0066].  Furthermore, Applicant acknowledges that pressure in a reactor pressure vessel can be 160 bar (specification at pg. 9 ln 10-14).  Thus, modification of Varanasi to have employed a pressure of at least 4 bars, as suggested by Wattenburg, would have obvious to one of ordinary skill in the art.  
Regarding claim 13, Varanasi discloses an engineered surface comprising silica [0023], zinc (claim 39), and/or zirconium (claim 39).  
Regarding claim 14, Varanasi, as modified by Wattenburg and Li, teaches the system of claim 10, wherein the engineered surface comprises a porous silica layer ([0023-0024], FIG 4-5).
Regarding claim 15, Varanasi, as modified by Wattenburg and Li, teaches the system of claim 14, wherein the porous silica layer has a thickness of about 1.8 µm and the porous silica layer comprises silica nanoparticles having a diameter of about 20 nm ([0005], [0022-0024]: “silica particles with diameters in the range of 15 nm to 250 nm”.
Regarding claim 19, Varanasi, as modified by Wattenburg and Li, teaches an apparatus, comprising a nuclear reactor comprising the system of claim 10 [0041-0045].
Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Varanasi (US 2012/0051489) in view of Li (US 2014/0034132) and Wattenburg (US 2016/0141056) as applied to claim 10 above, and further in view of Lee (US 2018/0358226).
Regarding claim 16, Varanasi, as modified by Wattenburg and Li, teaches the system of claim 10, wherein the engineered surface comprises zinc oxide.  Lee teaches growth of micro structured nanowires ([0080, FIG 4C), wherein diameters of the zinc oxide nanowire are about 200 nm and the lengths of the zinc oxide nanowires are about 2 um [0058], [0080]. Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Varanasi with the zinc oxide nanowires, as taught by Lee, for the purpose of improved wettability as taught by Varanasi [0026] and the use of nanowires of other materials.
Regarding claim 17 Varanasi, as modified by Wattenburg and Li, teaches the system of claim 16, however does not explicitly teach diameters of the zinc oxide nanowire are about 200 nm and the lengths of the zinc oxide nanowires are about 2 µm. 
Lee teaches growth of micro structured nanowires ([0080, FIG 4C), wherein diameters of the zinc oxide nanowire are about 200 nm and the lengths of the zinc oxide nanowires are about 2 um [0058], [0080]. Lee’s zinc oxide nanowires may be grown on a substrate to have diameters from about 10 nm to about 500nm, and lengths from about 100nm to 5 µm, which lie within the recited ranges.  Lee implies that these diameter and length ranges allow for easier growing [0017]. It would have been obvious to one of ordinary skill in the art to substitute the copper or zinc nanowires of Varanasi for the zinc oxide nanowires of Lee within the recited dimension ranges so these dimensions of nanowires can be efficiently grown, which aids in manufacturing and cost reduction.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Varanasi (US 2012/0051489) in view of Li (US 2014/0034132) and Wattenburg (US 2016/0141056) as applied to claims 10 above, and further in view of Hertz (US 2010/0269960).
Regarding claim 18, Varanasi, as modified by Wattenburg and Li, teaches the system of claim 10, however does not explicitly teach the engineered surface comprises zirconium alloy flakes. Hertz teaches a nuclear fuel cladding wherein the engineered surface comprises zirconium alloy [0002] carried out by surface deposition [0024]. Therefore, it would be obvious for one of ordinary skill in the art to modify the system of Varanasi with the engineered surface comprising zirconium alloy flakes for the purpose of improved wetting and heat dissipation, as well as applying the zirconium alloy of Hertz as the engineered surface to a fuel rod has the advantage of allowing neutrons to pass and has the mechanical and corrosion resistance necessary to withstand the high temperature conditions, as taught by Hertz [0002].

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 10-19 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant previously argued that the rejection of claim 10 under 35 U.S.C. 103 was improper because the combination of references would not have been obvious or yielded a predictable result due to the fact that they rely on different cooling mechanisms. However, both (previously applied) Varanasi and (newly applied) Li disclose flow boiling and an increase in critical heat flux. Li discloses a quantitative increase in critical heat flux which reads on that of the claims. The inclusion of Wattenburg was merely to illustrate that a pump to create fluid flow is known in the art as was not relied upon to form the rejection of the critical heat flux parameter. Furthermore, due to the broad structural limitations of claim 10, both Varanasi and teach every limitation except for the pump, which is implied in both cases, and it would have been obvious to provide Varanasi with the specific increase of the critical heat flux taught by Li. For these reasons, the rejection of claims 10-19 under 35 U.S.C. is maintained.  It is well known in the prior art that different materials cause different critical heat fluxes.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T NOLAN whose telephone number is (571)272-6459. The examiner can normally be reached Monday - Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JTN/Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646